IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI
ABERDEEN DIVISION

PHILLIP GOODWIN PLAINTIFF
VS. CIVIL ACTION NO.: 1:19cv182-GHD-DAS

PREMIER FORD LINCOLN MERCURY, INC.,
FORD MOTOR COMPANY,

FORD MOTOR CREDIT COMPANY LLC, and
UNKNOWN DEFENDANTS (A-Z), whether singular
or plural, those other persons, corporations, firms, or
other entities whose wrongful conduct caused or
contributed to cause the injuries and damages to
Plaintiff, and/or are vicariously liable for the acts of
one or more of the other Defendants, all of whose true
and correct names are unknown to Plaintiff at this time,
but will be substituted by amendment when ascertained. DEFENDANTS

ORDER OF RECUSAL
The undersigned hereby RECUSES himself from further participation in this cause. The
case sub judice is returned to the Clerk of the United States District Court for the Northern District
of Mississippi for reassignment.

SO ORDERED, this, the [IS Foy of November, 2019.

viral Qari

SENIOR U.S. DISTRICT JUDGE
